    ._-=,.,.,,
   ~--           "
~-•·· ..   ~

     AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Pagel of I



                                              UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                        JUDGMENT IN A CRIMINAL CASE
                                               V.                                (For Offenses Committed On or After November I, 1987)


                                Rene Jose Ramos-Romero                           Case Number: 3:19-mj-23775

                                                                                L. Marcel Ste ¥art
                                                                                Defendant's Attorne.
                                                                                                                ~~a
                                                                                                                ~       ~
                                                                                                                                ,r,·--
                                                                                                                                    '    .r"l
                                                                                                                            b ~,,Mi ½,<Ht1

     REGISTRATION NO. 8904 4298
                                                                                                                    SEP 1 3 2019
                                                              '
     THE DEFENDANT:
                                                                                                           CLERK US DISTRICT COURT
      IZl pleaded guilty to count(s) 1 of Complaint                                                              -------~~ OF CALIFORNIA

         •           was found guilty to count( s)                                              BY                                               LJc..-'U   !




                     after a plea of not guilty.                      .                                        •      _>
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following'offense(s):

      Title & Section                        Nature of Offense                                                      Count Number(s)
      8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                            I
          D The defendant has been found not guilty on count(s)
                                               -------------------
         •           Count(s)
                                ------------------
                                                   dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                       :6     TIME SERVED                     D __________ days

           IZl Assessment: $ 10 WAIVED IZl Fine: WAIVED
           IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circU!Iistances.

                                                                              Friday, September 13, 2019
                                                                              Date of Imposition of Sentence
                                                                                      r·--. ,
         Received           1/, ;(\
                            /
                           DUSM
                                        ti
                                   I{)/ ;
                                . /L/(;
                                              ·I
                                                 ,''
                                             C{f'f,;
                                                    !~
                                                     . V~(_
                                                          l                       • - I J
                                                                                /1~\ 2\ ~.,1 '~
                                                                              HONORABLE RICHARD L. PUGLISI
                                                                              UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                      3: 19-mj-23 775
